DETAILED ACTION
	Receipt of Applicant’s Amendment, filed February 17, 2022 is acknowledged.  
Claims 1, 8, and 15 were amended.
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a calculation of distances between individual assets in the portfolio and the entities from the article and the calculation is combined with portfolio risk metrics comprising a value at risk (VaR) value”.  There is no support for the recited calculation being combined with portfolio risk metrics comprising a value at risk (VaR) value.  Paragraphs [0035], [0052], [0053], [0079] of the specification describe the calculation of the distance, and none of them mention the calculation being combined with a profile risk metric.  None of these paragraphs recite a value at risk value.  Paragraph [0036] mentions that collected data may include value at risk (VaR) but this is not recited as being a portfolio risk metric, nor is this recited as being combined with the distance calculation.  Paragraph [0046] recites that the first-word set may include VaR information, but does not define this as a portfolio risk metric, or as being combined with the distance calculation.  Paragraph [0055] recites a connection and risk component that is aggregated connection strength + weighted VaR value.  This is not recited as a portfolio risk metric, or as being combined with the distance calculation.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 8, 12-14, 15, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin [2012/0016875] in view of Eastwood [2015/0012410] in view of Chalermkraivuth [2004/0186814].

With regard to claim 1 Jin teaches A computer-implemented method (Jin, ¶58 “a system, method, or computer program product”), comprising: 
	receiving an article (Jin, ¶71 “receiving a set of search results”; Figure 5, 508; ¶57 “news articles”); 
	analyzing the article with a priority model to generate a priority model score as the relevance score must inherently be calculated using some model (Jin, ¶71 “where each result is associated with a relevance score”; Fig. 5 508), …; 
	determining one or more entities mentioned in the article (Jin, ¶35 “extracts the most important keywords from every blog”), wherein the one or more entities comprise (Please note that the specific data upon which the device operates has been identified as Non-functional descriptive material.  The underlying data does not appear to impose a functional limitation on the claimed device.  Nevertheless, mapping to the art has been provided were relevant) a name of a person (Jin, ¶35 “people tags”), place, or company associated with a portfolio (Jin, ¶35 “extracts the most important keywords from every blog and adds those keywords to the user’s interest vector”); …
	determining the portfolio (Jin, ¶42 “user’s profile”) related to the one or more entities (Jin, ¶42 “the individual interest vectors”; ¶34 “each item in an interest vector vi is a pair consisting of a keyword t and a real-number of importance score s”); 
	determining a connection-risk score for the article as it relates to the portfolio (Jin, ¶42 “the interest-similarity score is proportional to the cosign similarity between the word vector of the webpage … and the overall interest vector of the user”), the connection-risk score reflecting the connection of the article to the portfolio (Jin, ¶23 “the matching between its content and the current user’s preferences”) and a portfolio risk of the one or more entities to the portfolio as the individual interest vectors (Jin, ¶36 “ever user’s interest profile includes multiple interest vectors… combines those individual interest vectors into an overall interest vector for the user”), wherein the determination of the connection-risk score as the user’s interest (Jin, ¶42) comprises a calculation of distances (Jin, ¶42 “the interest-similarity score is proportional to the cosine similarity between the word vector of the webpage… and the overall interest vector of the user”; Please note this limitation has been read in light of  between individual assets in the portfolio as the interest vector of the user (Id) and the entities from the article as the word vector of the webpage (Id) and the calculation is combined (Jin, ¶43 “The adaptive search personalization module 122 then computes a final ranking score for each of the top m webpages.  Let gr(x), gi(x), and gf(x) be relevant score, the interest-similarity score, and the final ranking score of webpage x, respectively.  Therefore, gf(x) = gr(x) x (1-p) + gi(x) x p”) with portfolio risk metrics (Jin, ¶43 “where p is the personalization degree 133 in the user’s profile”) comprising …; 
	generating a final score for the article as the final ranking score (Jin, ¶31 “computes a final ranking score by combining its relevance score and its interest-similarity score”) based on the priority model score as the relevance score (Id) and the connection-risk score as the interest-similarity score (Id); and 
	determining whether to provide the article to a user associated with the portfolio based on the final score (Jin, ¶31 “sorts the webpages according to their ranking scores and return the sorted list of results to the user via the user interface”).
	Jin does not explicitly teach the priority model comprising a supervised learning model trained on curated articles … wherein the one or more entities comprise … place, or company… matching the one or more entities to one or more investment holdings based on an ontology model.  Yang teaches analyzing the article with a priority model to generate a priority model score (Eastwood, ¶63 “rate these articles using the new Artificial Intelligence trained by the expert”), the priority model comprising a supervised learning model as the artificial intelligence (Id) trained on curated articles (Eastwood, ¶62 “The training data used for the prediction engine is based on ratings of past GovBrain event data by an expert”) …
wherein the one or more entities comprise (Please note that the specific data upon which the device operates has been identified as Non-functional descriptive material.  The underlying data does not appear to impose a functional limitation on the claimed device.  Nevertheless, mapping to the art has been provided were relevant) a name of a person, place, or company (Eastwood, ¶52 “for stocks, there are full NYSE and NASDAQ tables that contain each of he stock symbols and company names that are currently in trade on these markets.  If there is a match on any of these stock symbols or company names, each of these results is tagged with a stock match”); 
 matching the one or more entities to one or more investment holdings (Eastwood, ¶49 “A table called “Keywords” contains over 5,000 keywords to match to each subject that is analyzed”) based on an ontology model as the model described (Eastwood, ¶49-¶60).
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the news recommendation device taught by Jin using the predictive analysis taught by Eastwood as it yields the predictable results of identifying potentially relevant news articles (Eastwood, ¶9) which may be of interest to a particular user (Jin, ¶57).  Within the proposed combination the relevance rating of the search results (as taught by Jin) may 
	Jin does not explicitly teach the portfolio risk metrics comprising a value at risk (VaR) value. Chalermkraivuth teaches portfolio risk metrics comprising a value at risk (VaR) value (Chalermkraivuth ¶64 “In risk management, value at risk (VAR) is generally applied to measure and manage the downside risk, i.e., the tall risk.  It captures the impact on the portfolio value from rare events”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by personalization degree using the VaR as taught by Chalermkraivuth as it yields the predictable results of providing a value that captures the impact on the portfolio value from an event (Chalermkraivuth,¶64).  Within the device taught by Jin the user’s personalization degree represents the influence of the user’s interest profile on the search results (Jin, ¶43). The proposed combination constitutes a simple substation of the personalization degree value with a VaR value scaled to a [0,1] value.

With regard to claims 5, 12 and 19 the proposed combination further teaches wherein determining the connection-risk score for the article as it relates to the portfolio (Jin, ¶42 “the interest-similarity score is proportional to the cosign similarity between the word vector of the webpage … and the overall interest vector of the user”) comprises combining two or more of a connection type weight factor (Jin, ¶34 “a set of real-number weights of the corresponding interest vectors”), a number of shared relationships (Jin, ¶34 “an interest vector vi stores the user’s information retrieved from the ith social system”), a return correlation, a network proportionality constant, and a correlation proportionality constant (Jin, ¶34 “p is a real number called the personalization degree”).

With regard to claims 6, 13 and 20 the proposed combination further teaches wherein determining the connection-risk score for the article as it relates to the portfolio comprises determining vector distances between the one or more entities mentioned in the article and one or more assets in the portfolio (Jin, ¶42 “the interest-similarity score is proportional to the cosine similarity between the word vector of the webpage… and the overall interest vector of the user”; Note that one of ordinary skill in the art would recognize that the cosine similarity between two vectors measures the distance between those vectors).

With regard to claims 7 and 14 the proposed combination further teaches providing the article to a user interface of a user client application running on a web browser, the article provided for display in association with the final score (Jin, ¶31 “sorts the webpages according to their ranking scores and return the sorted list of results to the user via the user interface”).

With regard to claim 8 Jin teaches an apparatus (Jin, ¶58 “a system, method, or computer program product”), comprising: 
Memory (Jin, ¶59 “computer readable medium”), in one or more processor-based systems (Jin, ¶63 “a general purpose computer”), to store code;
Processor circuitry (Jin, ¶63 “a processor of a general purpose computer”), of one or more processors (Jin, ¶76, “The computer 702 has a processor(s)”) in the one or more processor-based systems (Jin, ¶63 “a processor of a general purpose computer”), coupled with the memory (Jin, ¶76 “the computer 702 has a processor(s) 704 that is connected to a main memory 706”) to execute the code to perform operations, the operations comprising:
	an ingestion engine (Jin, ¶62 “Computer program code for carrying out operations”) operative to receive an article (Jin, ¶71 “receiving a set of search results”; Figure 5, 508; ¶57 “news articles”); 
	a priority model engine (Jin, ¶62 “Computer program code for carrying out operations”) operative to analyze the article with a priority model to generate a priority model score as the relevance score must inherently be calculated using some model (Jin, ¶71 “where each result is associated with a relevance score”; Fig. 5 508), …; 
	an entity recognition engine (Jin, ¶62 “Computer program code for carrying out operations”) operative to determine one or more entities mentioned in the article (Jin, ¶35 “extracts the most important keywords from every blog”), wherein the one or more entities comprise (Please note that the specific data upon which the device  a name of a person (Jin, ¶35 “people tags”), place, or company associated with a portfolio (Jin, ¶35 “extracts the most important keywords from every blog and adds those keywords to the user’s interest vector”); 
	an ontology engine (Jin, ¶62 “Computer program code for carrying out operations”) operative to …; 
	determine a portfolio (Jin, ¶42 “user’s profile” related to the one or more entities (Jin, ¶42 “the individual interest vectors”; ¶34 “each item in an interest vector vi is a pair consisting of a keyword t and a real-number of importance score s”); 
	a connection and risk engine (Jin, ¶62 “Computer program code for carrying out operations”) operative to determine a connection-risk score for the article as it relates to the portfolio (Jin, ¶42 “the interest-similarity score is proportional to the cosign similarity between the word vector of the webpage … and the overall interest vector of the user”), the connection-risk score reflecting the connection of the article to the portfolio (Jin, ¶23 “the matching between its content and the current user’s preferences”) and a portfolio risk of the one or more entities to the portfolio as the individual interest vectors (Jin, ¶36 “ever user’s interest profile includes multiple interest vectors… combines those individual interest vectors into an overall interest vector for the user”), wherein the determination of the connection-risk score as the user’s interest (Jin, ¶42) comprises calculation of distances (Jin, ¶452 “the interest-similarity score is proportional to the cosine similarity between the word vector of the  between individual assets in the portfolio as the interest vector of the user (Id) and the entities from the article as the word vector of the webpage (Id) and the calculation is combined (Jin, ¶43 “The adaptive search personalization module 122 then computes a final ranking score for each of the top m webpages.  Let gr(x), gi(x), and gf(x) be relevant score, the interest-similarity score, and the final ranking score of webpage x, respectively.  Therefore, gf(x) = gr(x) x (1-p) + gi(x) x p”) with portfolio risk metrics (Jin, ¶43 “where p is the personalization degree 133 in the user’s profile”) comprising …; and
	a score server (Jin, ¶62 “Computer program code for carrying out operations”) operative to generate a final score for the article as the final ranking score (Jin, ¶31 “computes a final ranking score by combining its relevance score and its interest-similarity score”) based on the priority model score as the relevance score (Id) and the connection-risk score as the interest-similarity score (Id); and 
	determine whether to provide the article to a user associated with the portfolio based on the final score (Jin, ¶31 “sorts the webpages according to their ranking scores and return the sorted list of results to the user via the user interface”).
	Jin does not explicitly teach the priority model comprising a supervised learning model trained on curated articles … … wherein the one or more entities comprise … place, or company… matching the one or more entities to one or more investment holdings based on an ontology model.  Yang teaches analyzing the article with a priority model to generate a priority model score (Eastwood, ¶63 “rate these articles using the new Artificial Intelligence trained by the expert”), the priority model comprising a supervised learning model as the artificial intelligence (Id) trained on curated articles (Eastwood, ¶62 “The training data used for the prediction engine is based on ratings of past GovBrain event data by an expert”) … 
wherein the one or more entities comprise (Please note that the specific data upon which the device operates has been identified as Non-functional descriptive material.  The underlying data does not appear to impose a functional limitation on the claimed device.  Nevertheless, mapping to the art has been provided were relevant) a name of a person, place, or company (Eastwood, ¶52 “for stocks, there are full NYSE and NASDAQ tables that contain each of he stock symbols and company names that are currently in trade on these markets.  If there is a match on any of these stock symbols or company names, each of these results is tagged with a stock match”); 
matching the one or more entities to one or more investment holdings (Eastwood, ¶49 “A table called “Keywords” contains over 5,000 keywords to match to each subject that is analyzed”) based on an ontology model as the model described (Eastwood, ¶49-¶60).
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the news recommendation device taught by Jin using the predictive analysis taught by Eastwood as it yields the predictable results of identifying potentially relevant news articles (Eastwood, ¶9) which may be of interest to a particular user (Jin, ¶57).  Within the proposed combination the relevance rating of the search results (as taught by Jin) may be replaced with the rating of potential news (as calculated by Eastwood) to ensure that the news articles identified as having the highest predicted security price fluctuation (as 
	Jin does not explicitly teach the portfolio risk metrics comprising a value at risk (VaR) value. Chalermkraivuth teaches portfolio risk metrics comprising a value at risk (VaR) value (Chalermkraivuth ¶64 “In risk management, value at risk (VAR) is generally applied to measure and manage the downside risk, i.e., the tall risk.  It captures the impact on the portfolio value from rare events”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by personalization degree using the VaR as taught by Chalermkraivuth as it yields the predictable results of providing a value that captures the impact on the portfolio value from an event (Chalermkraivuth,¶64).  Within the device taught by Jin the user’s personalization degree represents the influence of the user’s interest profile on the search results (Jin, ¶43). The proposed combination constitutes a simple substation of the personalization degree value with a VaR value scaled to a [0,1] value.

With regard to claim 15 Jin At least one non-transitory computer-readable storage medium comprising instructions that, when executed (Jin, ¶59 "Any combination of one or more computer readable medium(s) may be utilized”), cause a system to: 
	receive an article (Jin, ¶71 “receiving a set of search results”; Figure 5, 508; ¶57 “news articles”); 
	analyze the article with a priority model to generate a priority model score as the relevance score must inherently be calculated using some model (Jin, ¶71 “where each result is associated with a relevance score”; Fig. 5 508), …; 
	determine one or more entities mentioned in the article (Jin, ¶35 “extracts the most important keywords from every blog”), wherein the one or more entities comprise (Please note that the specific data upon which the device operates has been identified as Non-functional descriptive material.  The underlying data does not appear to impose a functional limitation on the claimed device.  Nevertheless, mapping to the art has been provided were relevant) a name of a person (Jin, ¶35 “people tags”), place, or company associated with a portfolio (Jin, ¶35 “extracts the most important keywords from every blog and adds those keywords to the user’s interest vector”); …; 
	determine a portfolio (Jin, ¶42 “user’s profile” related to the one or more entities (Jin, ¶42 “the individual interest vectors”; ¶34 “each item in an interest vector vi is a pair consisting of a keyword t and a real-number of importance score s”); 
	determine a connection-risk score for the article as it relates to the portfolio (Jin, ¶42 “the interest-similarity score is proportional to the cosign similarity between the word vector of the webpage … and the overall interest vector of the user”), the connection-risk score reflecting the connection of the article to the portfolio (Jin, ¶23 “the matching between its content and the current user’s preferences”) and a portfolio risk of the one or more entities to the portfolio as the individual interest vectors (Jin, ¶36 “ever user’s interest profile includes multiple interest vectors… combines those individual interest vectors into an overall interest vector for the user”), wherein the determination of the connection-risk score as the user’s interest (Jin, ¶42) comprises calculation of distances (Jin, ¶452 “the interest-similarity score is proportional to the cosine similarity between the word vector of the webpage… and the overall interest vector of the user”; Please note this limitation has been read in light of Paragraph [0053] of the specification which recites “the word server 228 may determine a Cosine distance between the holdings and the article word sets to establish connections”; one of ordinary skill in the art would recognize the cosine similarity calculation taught by Jin as a calculating of distances between the elements) between individual assets in the portfolio as the interest vector of the user (Id) and the entities from the article as the word vector of the webpage (Id) and the calculation is combined (Jin, ¶43 “The adaptive search personalization module 122 then computes a final ranking score for each of the top m webpages.  Let gr(x), gi(x), and gf(x) be relevant score, the interest-similarity score, and the final ranking score of webpage x, respectively.  Therefore, gf(x) = gr(x) x (1-p) + gi(x) x p”) with portfolio risk metrics (Jin, ¶43 “where p is the personalization degree 133 in the user’s profile”) comprising …; 
	generate a final score for the article as the final ranking score (Jin, ¶31 “computes a final ranking score by combining its relevance score and its interest-similarity score”) based on the priority model score as the relevance score (Id) and the connection-risk score as the interest-similarity score (Id); and 
	determine whether to provide the article to a user associated with the portfolio based on the final score (Jin, ¶31 “sorts the webpages according to their ranking scores and return the sorted list of results to the user via the user interface”).
	Jin does not explicitly teach the priority model comprising a supervised learning model trained on curated articles … wherein the one or more entities comprise … place, or company… match the one or more entities to one or more investment holdings based on an ontology model.  Yang teaches analyzing the article with a priority model to generate a priority model score (Eastwood, ¶63 “rate these articles using the new Artificial Intelligence trained by the expert”), the priority model comprising a supervised learning model as the artificial intelligence (Id) trained on curated articles (Eastwood, ¶62 “The training data used for the prediction engine is based on ratings of past GovBrain event data by an expert”) … 
wherein the one or more entities comprise (Please note that the specific data upon which the device operates has been identified as Non-functional descriptive material.  The underlying data does not appear to impose a functional limitation on the claimed device.  Nevertheless, mapping to the art has been provided were relevant) a name of a person, place, or company (Eastwood, ¶52 “for stocks, there are full NYSE and NASDAQ tables that contain each of he stock symbols and company names that ;
match the one or more entities to one or more investment holdings (Eastwood, ¶49 “A table called “Keywords” contains over 5,000 keywords to match to each subject that is analyzed”) based on an ontology model as the model described (Eastwood, ¶49-¶60).
	It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the news recommendation device taught by Jin using the predictive analysis taught by Eastwood as it yields the predictable results of identifying potentially relevant news articles (Eastwood, ¶9) which may be of interest to a particular user (Jin, ¶57).  Within the proposed combination the relevance rating of the search results (as taught by Jin) may be replaced with the rating of potential news (as calculated by Eastwood) to ensure that the news articles identified as having the highest predicted security price fluctuation (as taught by Eastwood) and being of interest to the user (as taught by Jin) would be displayed.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device to operate and analyze the underlying data taught by Eastwood as it yields the predictable results of enabling the system to process documents discussing stock markets.
	Jin does not explicitly teach the portfolio risk metrics comprising a value at risk (VaR) value. Chalermkraivuth teaches portfolio risk metrics comprising a value at risk (VaR) value (Chalermkraivuth ¶64 “In risk management, value at risk (VAR) is generally applied to measure and manage the downside risk, i.e., the tall risk.  It captures the impact on the portfolio value from rare events”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by personalization degree using the VaR as taught by Chalermkraivuth as it yields the predictable results of providing a value that captures the impact on the portfolio value from an event (Chalermkraivuth,¶64).  Within the device taught by Jin the user’s personalization degree represents the influence of the user’s interest profile on the search results (Jin, ¶43). The proposed combination constitutes a simple substation of the personalization degree value with a VaR value scaled to a [0,1] value.

s 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Eastwood, Chalermkraivuth, Karappusamy [WO2015/178943] and Yang [Intelligent Agents for Retrieving Chinese Web Financial News]
With regard to claims 2, 9, and 16 the proposed combination further teaches generating a plurality of keywords for the portfolio (Jin, ¶34 “each item in an interest vector vi is a pair consisting of a keyword t…”); 
	performing a keyword search using … to generate a plurality of candidate articles (Jin, ¶41 “forwards the query to the underlying search engine 116.  The search engine 116, via the data searcher 118, returns a list of webpages for the query”) the plurality of candidate articles including the article as the articles within the system includes both the articles determined as the search results (Jin, ¶41) and the recommended news articles (Jin, ¶57); 
	receiving the plurality of candidate articles (Jin, ¶41 “returns a list of webpages for the query”); 
	…; and 
	analyzing the article for portfolio relevance (Jin, ¶57 “determine which articles may be interesting to a certain subscriber”)…
	Jin does not explicitly teach performing a keyword search using the plurality of keywords to generate a plurality of candidate articles.  Yang teaches performing a keyword search using the plurality of keywords to generate a plurality of candidate articles (Yang, Page 289 section 1.3 “The search engine will then search for the financial news articles that users are most interested in based on the user profiles”; Page 293 “Therefore, we construct user profiles by … (5) user specified keywords”).

	Jin does not explicitly teach performing a checksum indexing of the plurality of candidate articles to identify duplicate articles of the plurality of candidate articles; and analyzing the article for portfolio relevance in response to determining the article is not one of the duplicate articles.
	Karuppusamy teaches performing a checksum (Karuppusamy, ¶11 “generating a checksum of a file”) indexing (Karuppusamy, ¶11 “The generated checksum of the file may be stored in a database”) of the plurality of candidate articles to identify duplicate articles of the plurality of candidate articles (Karuppusamy, ¶11 “the database may be periodically queried to identify any duplicate checksums of the file”); and 
	… in response to determining the article is not one of the duplicate articles (Karuppusamy, ¶11 “Upon identification of a duplicate checksum of the file, the file corresponding to the duplicate checksum may be deleted”).
.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Eastwood, Chalermkraivuth and Gray [20160267396].
	With regard to claims 3, 10, and 17 the proposed combination further teaches receiving user article evaluation metrics from user interactions with displayed articles (Jin, ¶44 “observes the user’s reactions and determines which results are useful to the user”); and 
	updating the … based on the received user article evaluation metrics (Jin, ¶25 “improve and update the user interest profiles 130 by learning from user feedback given through the user interface 132”).
	Jin does not explicitly teach updating the priority model.  Gray teaches updating the priority model (Gray, ¶81 “The model updating module 410 may include software and routines for updating the machine learning model 402 based on the new information retrieved”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the techniques taught by Grey as they yield the predictable results of ensuring that the machine learning model is continually being updated (Gray, ¶81).

s 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Eastwood, Chalermkraivuth and Hertz [2003/0135445].
	With regard to claims 4, 11, and 18 the proposed combination further teaches wherein matching the one or more entities to one or more investment holdings (Eastwood, ¶49 “A table called “Keywords” contains over 5,000 keywords to match to each subject that is analyzed”) based on the ontology model as the model described (Eastwood, ¶49-¶60) comprises mapping between the one or more entities and the one or more investment holdings (Eastwood, ¶49 “A table called “Keywords” contains over 5,000 keywords to match to each subject that is analyzed”)…
Eastwood does not explicitly teach where the mapping is based on one or more of entity aliases, parent company relationships, and senior executive relationships.  Hertz teaches mapping between the one or more entities and the one or more investment holdings (Hertz, ¶14 “use specialized “named entity recognizers’ to determine which words refer to companies, places, and people, and to standardize these”) based on one or more of entity aliases (Hertz, ¶14 “to recognize that “IBM”, and “I.B.M”, and “International Business Machines” all refer to the same company).  Groups of equivalent words (e.g., “announced”, ‘Reported”, “released a report” can be initially determined using online thesauruses such as WordNet”), parent company relationships (Hertz, ¶23 “used to determine the relationships between different entities”; ¶36 “It may also be is reasonable to assume that some of the announcements known to affect a given company similar to another company (e.g. IBM) will effect IBM while others affecting other similar companies will also effect IBM”), and senior executive relationships.
.

Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156